Citation Nr: 0522557	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection (including as due to Agent 
Orange exposure), or entitlement to compensation under 38 
U.S.C.A. § 1151 (based on VA medical treatment for a skin 
disorder), for the following conditions: arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria).  


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which collectively 
denied service connection (including as due to Agent Orange 
exposure), or compensation under 38 U.S.C.A. § 1151 (based on 
VA medical treatment for a skin disorder), for the following 
conditions:  arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria).  A Board hearing was held in 
May 1997; the Board remanded the case in September 1997 and 
December 1998; and another Board hearing was held in October 
2001.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

In an August 2002 decision, the Board denied service 
connection (including as due to Agent Orange exposure), or 
compensation under 38 U.S.C.A. § 1151 (based on VA medical 
treatment for a skin disorder), for arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria).  

The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision.  A July 2003 Court order granted the motion.  Since 
this time, the veteran's attorney has requested several 
extensions in order to submit additional argument. 

The Board notes that besides a service-connected skin 
disorder (acne vulgaris/chloracne), the veteran is service-
connected for a temporomandibular joint (TMJ) disorder, a 
psychiatric condition (dysthymic disorder), chronic fatigue 
syndrome, hearing loss, anemia, and hemorrhoids; and for 
these conditions he receives a total compensation rating 
based on individual unemployability (a 100% rating).  In 
various statements, the veteran has raised issues to include 
entitlement to increased ratings for all of his service-
connected disabilities, entitlement to earlier effective 
dates for the awards of service connection for his service-
connected disabilities, and entitlement to an earlier 
effective date for the payment of a clothing allowance.  Such 
issues were listed in a statement of the case issued by the 
RO in October 2000.  

As indicated previously in the August 2002 Board decision, 
the veteran has not properly appealed such issues and they 
are not currently before the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).  


REMAND

The Board has reviewed the July 2003 joint motion and Court 
order.  In order to meet the requirements of the joint motion 
and Court order, the Board finds that additional development 
is required.  

In this case, the record does not appear to include 
correspondence from the RO notifying the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding 
notice and duty to assist provisions regarding his claims, to 
particularly include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

While the veteran has not specifically indicated that any 
additional relevant evidence is available, and the Court 
order was made prior to the decision in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), this fact 
does not appear to discharge VA's duties under the VCAA or 
the Court's order in this case.  The claims file reflects no 
specific waiver of the VCAA notice rights.  In fact, it 
appears that the veteran's representative specifically 
requests that the veteran be notified of such rights.  
Therefore, the Board finds that further action, particularly 
in light of the joint motion and Court order, is needed to 
ensure compliance with due process requirement, particularly, 
the VCAA's duties to notify.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The supplemental statement of the case 
(SSOC) that provides the reasons and bases for the RO's 
determinations must include discussion of all evidence added 
to the claims file, if any.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the Appeals Management Center (AMC), for the following 
actions: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to substantiate 
the claims.  To ensure that the duty to 
notify the claimant of what evidence will 
be obtained by whom is met, the letter 
should include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claims on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
entitlement to service connection 
(including as due to Agent Orange 
exposure), or entitlement to compensation 
under 38 U.S.C.A. § 1151 (based on VA 
medical treatment for a skin disorder), 
for the following conditions: arthritis 
of multiple joints, hypertension and 
heart disease, fever blisters, loss of 
vision, and a kidney disorder (including 
hematuria)on appeal in light of all 
pertinent evidence and legal authority.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


